DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         GRAHAM RANDALL,
                             Appellant,

                                    v.

       MAR-A-LAGO, AARON FULLER and BOGDAN BOEREAN,
                         Appellees.

                              No. 4D19-2281

                               [May 7, 2020]

  Appeal of a nonfinal order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Lisa S. Small, Judge; L.T. Case No.
502019CA001037XXXXMB.

  Isidro M. Garcia of Garcia Law Firm, P.A., West Palm Beach, for
appellant.

   Adam S. Chotiner of Shapiro, Blasi, Wasserman & Hermann, P.A., Boca
Raton, for appellees.

PER CURIAM.

  Affirmed.

LEVINE, C.J., MAY and DAMOORGIAN, JJ., CONCUR.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.